1    KRISTINE M. KUZEMKA, ESQ.
     Nevada Bar #8836
2    Kuzemka Law Group
     1180 N. Town Center Drive, Suite 100
3    Las Vegas, Nevada 89144
     (702) 949-9990
4    kristine@kuzemkalaw.com
     Attorney for Defendant
5
6                             UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8
9    UNITED STATES OF AMERICA,
10                      Plaintiff,                       Case No. 2:17-cr-124-JAD-GWF
11   v.
                                                         ORDER TO CONTINUE
12   JAMAL WILLIAM,                                      SENTENCING
                                                               ECF No. 304
13                      Defendant.

14
15          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
16   Court hereby orders that sentencing in the above-captioned matter be vacated and continued
17         June 24, 2019, at the hour
     until_____________________,      or at
                                   2019  11:00   a.m.of _______________.m.
                                            the hour
18
19    DATED: 4/12/2019
20
                                                 UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                                     3
